IN THE SUPREME COURT OF IOWA
                            No. 53 / 04-1830

                           Filed June 2, 2006

DONALD R. RETHAMEL, d/b/a
DONALD R. RETHAMEL
CONSTRUCTION,

      Appellant,

vs.

STEPHEN A. HAVEY,

      Appellee.

________________________________________________________________________
      On appeal from the Iowa District Court for Polk County, Artis I.

Reis, Judge.



      Employer appeals from district court judgment under Iowa Code

section 86.42 (2001). JUDGMENT REVERSED; CASE REMANDED.



      D. Brian Scieszinski of Bradshaw, Fowler, Proctor & Fairgrave,

P.C., Des Moines, for appellant.


      Robert S. Kinsey III and Kim R. Snitker of Brown, Kinsey,

Funkhouser & Lander, P.L.C., Mason City, for appellee.
                                        2
STREIT, Justice.

       Stephen Havey obtained an award of workers’ compensation

benefits from Donald R. Rethamel based on an injury suffered by Havey

during his temporary employment with Rethamel. After the award was

affirmed on judicial review, the district court allowed Havey to modify the

commissioner’s award through a motion for entry of judgment. Rethamel

appealed; we reversed and remanded back to the district court with

instructions to “enter judgment in conformity with the commissioner’s

award.” On remand, the district court granted Havey’s new motion to

remand the case back to the commissioner for a limited evidentiary

hearing. Because we find this is another improper attempt to modify an

existing award through a motion for entry of judgment, we reverse the

decision of the district court.

       I. Facts and Prior Proceedings

       Stephen Havey was injured on January 21, 1997, while working

for   Donald   R.   Rethamel      Construction.   Havey   filed   a   workers’

compensation claim, and the commissioner entered the following award:

       That defendant shall pay claimant healing period benefits
       from January 21, 1997 to May 5, 1997, at the rate of two
       hundred sixty-eight and 06/100 dollars ($268.06).

       That defendant shall pay claimant fifty (50) weeks of
       permanent partial disability benefits at the rate of two
       hundred sixty-eight and 06/100 dollars ($268.06) to
       commence on May 6, 1997.

       That defendant shall pay the reasonable and necessary
       medical expenses as outlined in this decision.

       That all accrued benefits shall be paid in a lump sum.

       That defendant pay interest as provided by Iowa Code
       section 85.30.
       That defendant pay the costs of this action, pursuant to rule
       876 IAC 4.33.
                                        3
      That defendant shall          file claim    activity   reports      as
      requested by the agency.

(Emphasis added.)      Rethamel appealed the decision, and the district

court and court of appeals affirmed the commissioner’s decision.

      After   the   judicial   review   proceedings   ended,      Havey    sought

enforcement of his award through an amended motion for judgment. See

Iowa Code § 86.42 (1997) (authorizing judgment by district court on

award). In this motion, Havey asked the court for three items beyond

enforcement of the commissioner’s decision:            (1) to enter an order

whereby Rethamel would pay the medical expenses directly to Havey; (2)

to award Havey a credit for attorney fees for collection of payments from

third-party medical providers; and (3) payment of interest that was not

included in the original award.         Havey supported this motion with

additional evidence purporting to prove that Havey had already paid part

of the medical bills. After considering new evidence proffered by Havey,

the district court ordered judgment in conformance with Havey’s

requests. Rethamel appealed, requesting that the application for

judgment be dismissed or recalculated to reflect only those awards made

by the commissioner.

      On appeal, we interpreted the district court’s role in rendering

judgment on a commissioner’s award determination to be a “ministerial

function.” Rethamel v. Havey, 679 N.W.2d 626, 629 (Iowa 2004). We

held the court had the authority to “construe” the commissioner’s award,

but found the court had no authority to review, reverse, or modify the

award at this point in the proceedings.          Id. at 628-29.    Because the

district court’s order of judgment expanded the workers’ compensation

award, we vacated the judgment and remanded the case back to district

court “to enter a judgment in conformity with the commissioner’s award.”
                                      4
Id. at 629. We ended our decision with the statement “[a]ny remaining

issues shall be resolved at the time of execution or by a separate action

outside Iowa Code section 86.42, between the parties.”        Id. (emphasis

added).

      On remand, Havey filed a new motion requesting that those issues

upon which the district court previously took evidence be remanded to

the workers’ compensation commissioner for an evidentiary hearing. The

district court agreed and remanded a portion of the case back to the

workers’ compensation commissioner for an evidentiary hearing to

determine whether or not Havey was entitled to reimbursement of the

medical expenses he had already paid.

      On appeal, Rethamel claims the district court erred in remanding

this case.   Rethamel argues that by ordering the commissioner to

consider new issues and consider new evidence not previously raised, the

court has once again effectively modified the commissioner’s original

decision.

      II. Standard of Review

      The standard of appellate review regarding the permissible scope of

a district court judgment is for errors of law. Id. at 627.

      III. Merits

      Iowa Code section 86.42 provides a summary method for

transforming a workers’ compensation award into an enforceable

judgment:

            Any party in interest may present a certified copy of an
      order or decision of the [workers’ compensation]
      commissioner, . . . and all papers in connection therewith, to
      the district court where judicial review of the agency action
      may be commenced. The court shall render a decree or
      judgment and cause the clerk to notify the parties. The
                                     5
       decree or judgment . . . has the same effect and in all
       proceedings in relation thereto is the same as though
       rendered in a suit duly heard and determined by the court.

       This section does not expressly provide for enforcement by

execution, but, as noted by the italicized language, it creates a judgment

just like any other.   See also Simonson v. Snap-on Tools Corp., 588

N.W.2d 430, 437 (Iowa 1999) (“a petitioner may seek to enforce an award

pursuant to section 86.42 by obtaining a judgment in district court

based on the commissioner’s award of benefits”). Judgments for money

are enforced by execution. Iowa Code § 626.1. Allowing execution on a

section 86.42 judgment is also consistent with the general rule as stated

in Zeigler v. Fleetguard, Inc., 675 N.W.2d 581, 583 (Iowa 2004) (quoting

101 C.J.S. Workers’ Compensation § 1484, at 318 (2000)):

             The court’s award of compensation under the Workers’
       Compensation Act is a judgment that may be enforced by
       execution. The judgment must be entered before it can be
       enforced by execution. After an award has been filed in the
       proper court and given the force and effect of a judgment
       therein, it is enforceable by execution, and supplementary
       proceedings in aid of execution may be resorted to as in
       other cases.

       Because the rights of the claimant have already been established

by the time the application to enter judgment has been made, the district

court is bound to enter judgment in conformance with the workers’

compensation award. Rethamel, 679 N.W.2d at 628. The court has no

power to change the award, review the award, reverse the award, modify

the award, remand the case to the commissioner, or construe the

workers’ compensation statute.    See id.; St. Louis Pressed Steel Co. v.

Schorr, 135 N.E. 766, 767 (Ill. 1922) (“[O]n application for judgment on

the award the court has no jurisdiction to review the decision, construe

the statute, or determine whether the decision of the board was correct

or not.”).
                                    6
      The district court’s role at the time of entry of judgment is limited

to “construing” the commissioner’s decision.    Id.   According to Black’s

Law Dictionary, “construe” means “[t]o analyze and explain the meaning

of (a sentence or passage).” Black’s Law Dictionary 333 (8th ed. 2004).

Therefore, the district court’s role in entry of judgment is limited to

analyzing and explaining the meaning of the commissioner’s written

award decision.

      In this case, the commissioner’s decision specifically states that

Rethamel shall pay Havey healing period benefits and permanent partial

disability benefits. The decision then states Rethamel is ordered to pay

specific reasonable and necessary medical expenses related to this

injury. The decision does not identify who shall be paid the reasonable

and necessary medical expenses.         Our previous decisions clearly

establish that a workers’ compensation claimant is not entitled to be paid

sums for medical and hospital expense unless there is a specific showing

that the claimant himself paid the medical expenses. See Krohn v. State,

420 N.W.2d 463, 464-65 (Iowa 1988); accord Caylor v. Employers Mut.

Cas. Co., 337 N.W.2d 890, 894 (Iowa Ct. App. 1983) (“Claimant is not

entitled to reimbursement for medical bills unless he shows that he paid

them from his own funds.”).       If a claimant has already paid such

expenses, and anticipates difficulties in recouping those costs, the onus

is on the claimant to present evidence of prior payment to the

commissioner so that the commissioner, in awarding medical benefits,

can order the defendant to pay such medical expenses directly to the

claimant.

      By remanding the case back to the commissioner, the district court

implied that it had reviewed the award and was sending the case back so

the commissioner could take additional evidence to reconsider or revise
                                           7
its original decision.       This action goes far beyond the court’s power to

construe the commissioner’s decision. 1

       An appropriate way to “construe” the award would be to enter

judgment stating “Rethamel is liable for Havey’s medical expenses.”

Such a judgment could be enforced “at the time of execution or by a

separate action” by whoever provided the medical care, or whoever

already paid for the medical expenses. See generally Iowa Code ch. 626

(addressing    writs    of   execution);       Iowa   R.   Civ.   P.   1.1018-1.1020

(addressing execution and duty of officer, endorsement, and levy on

personalty); Stefan A. Riesenfeld, Collection of Money Judgments in

American Law, 42 Iowa L. Rev. 155 (1957) (broadly categorizing collection

remedies into executability, actionability, and lien creation); J.E.

Heiserman, Procedures Available for Implementation of a Judgment in

Iowa, 42 Iowa L. Rev. 265 (1957) (reviewing the procedures for

enforcements of judgments).

       IV. Conclusion

       The proper avenue to modify a decision by the commissioner is

through procedures before the commissioner or a petition for judicial

review. Havey’s attempt to modify the commissioner’s decision now, at

the time of entry of judgment, is improper.

       We vacate the district court’s judgment and remand the case back

to the district court so that it can enter a judgment in conformity with

the commissioner’s award.

       JUDGMENT REVERSED; CASE REMANDED.




       1This decision does not abrogate the district court’s ability to remand a case
back to the commissioner at the time of judicial review. We only find it inappropriate
when the court does so in a section 86.42 enforcement proceeding.